                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

THE BANK OF NEW YORK MELLON f/k/a The Bank of
New York, as Trustee for the Certificate Holders of
CWABS, Inc., Asset-Backed Certificates, Series 2006-7;

          Plaintiff,

                  vs.

CARLA J. MCSMITH; ROBERT D. MCSMITH; STATE
                                                                       Case No. 3:11-CV-972-JPG
OF ILLINOIS DEPARTMENT OF EMPLOYMENT
SECURITY; UNITED STATES OF AMERICA; US
BANK NATIONAL ASSOCIATION, as Trustee for the C-
BASS Mortgage Loan Asset-Backed Certificates, Series
2006-DL1; BENEFICIAL ILLINOIS, INC. d/b/a
Beneficial Mortgage Company of Illinois; CITIBANK
(SOUTH DAKOTA), N.A.; UNKNOWN TENANTS; and
UNKNOWN OWNERS AND NON-RECORD
CLAIMANTS,

          Defendants.

                                MEMORANDUM AND ORDER

       This matter comes before the Court on the plaintiff’s motion to vacate the March 4,

2013, judgment of foreclosure and November 15, 2017, sale of the foreclosed property and to

dismiss this foreclosure action without prejudice (Doc. 54). No party has responded to the

motion.

       The Court construes the plaintiff’s request to vacate as pursuant to Federal Rule of Civil

Procedure 60(b)(6). Rule 60(b) allows the Court to vacate a judgment for six reasons, the last of

which is for “any other reason that justifies relief.” Fed. R. Civ. P. 60(b)(6). This provision is

open-ended and flexible, allowing the Court wide discretion to relieve a party from judgment.

Pearson v. Target Corp., 893 F.3d 980, 984 (7th Cir. 2018). It applies, however, only when the

other five more specific reasons do not apply. Id. However, relief under Rule 60(b)(6) is
available only in extraordinary circumstances, including where there is a risk of injustice to the

parties or a risk of undermining public confidence in the judicial process. Buck v. Davis, 137 S.

Ct. 759, 778 (2017); Pearson, 893 F.3d at 984. A motion under Rule 60(b) must be filed within a

reasonable time. Fed. R. Civ. P. 60(c)(1). Because the first five reasons under Rule 60(b) do not

apply, the Court turns to the sixth—“any other reason that justifies relief.”

       The Court noted in a September 10, 2019, order its concerns about whether justice was

done in the sale of the subject property,. See 735 ILCS § 5/15-1508(b)(iv). It noted the

extraordinarily long time between the initiation of this lawsuit in October 2011, entry of

judgment in March 2013, the sale of the property in November 2017, and the request to approve

the report of sale in September 2019. One consequence of this delay was that nearly half of the

deficiency sought was attributable to the accrual of interest in the four years and eight months

between entry of judgment and the sale of the property. In light of these concerns and the

plaintiff’s unopposed request to vacate the judgment and sale in response to the Court’s concerns,

extraordinary circumstances exist justifying relief from judgment. Accordingly, the Court will

grant the plaintiff’s motion to vacate the foreclosure action pursuant to Rule 60(b)(6) (Doc. 54),

vacate the Judgment of Foreclosure and Order of Sale (Doc. 44), and deny the motion for an

order to approve the Report of Sale (Doc. 51).

       Furthermore, the Court construes the plaintiff’s request to dismiss this action as pursuant

to Federal Rule of Civil Procedure 41(a)(2). Rule 41(a)(2) provides that only the Court may

dismiss an action after an adverse party has filed an answer or motion for summary judgment and

in the absence of a stipulation of dismissal of an entire case signed by all the parties. In light of

the lack of any objection to the plaintiff’s motion, the Court will grant the plaintiff’s motion to

dismiss (Doc. 54) and will dismiss this action without prejudice.



                                                  2
      For the foregoing reasons, the Court:

   • GRANTS the plaintiff’s motion to vacate the March 4, 2013, judgment of foreclosure
     and November 15, 2017, sale of the foreclosed property and to dismiss this foreclosure
     action without prejudice (Doc. 54);

   • VACATES the March 4, 2013, Judgment of Foreclosure and Order of Sale (Doc. 44) and
     the subsequent sale pursuant to that order;

   • DENIES the motion for an order to approve the Report of Sale (Doc. 51);

   • DISMISSES this case without prejudice; and

   • DIRECTS the Clerk of Court to close this case.

IT IS SO ORDERED.
Dated: November 5, 2019

                                                  s/ J. Phil Gilbert
                                                  DISTRICT JUDGE
                                                  J. PHIL GILBERT




                                              3
